DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/17/2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 14-16 and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is represented by Kanamaru (JP2000-158916) and Hayashi (JP2011-084186). Kanamaru discloses a tire having a profile rib, circumferential groove, and inclined axial grooves which terminate within the rib (Fig. 1). Kanamaru does not disclose an indentation as claimed. Hayashi discloses grooves having curved indentations which extend radially along the opening of axial grooves at a circumferential groove flank. Hayashi fails to teach or suggest the concavely rounded boundary wall of the indentation as inclined at an angle of 2 to 5 degrees with respect to the radial direction. Moreover, Examiner notes that the Hayashi indentation extends along the groove flank of the circumferential groove while maintaining substantially uniform shape (inner indentation wall runs parallel with flank, see Fig. 2). The claim requires a circumferential groove flank of 12 to 17 degrees while the concavely rounded wall of the indentation is inclined at 2 to 5 degrees. The prior art of record fails to teach or suggest an indentation having this feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749